American Balanced Fund, Inc. One Market, Steuart Tower, Suite 1800 San Francisco, California 94105 Phone (415) 421-9360 Fax (415) 393-7140 Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $770,289 Class B $68,568 Class C $84,863 Class F-1 $24,945 Class F-2 $2,935 Total $951,600 Class 529-A $31,071 Class 529-B $5,161 Class 529-C $8,928 Class 529-E $1,746 Class 529-F-1 $1,031 Class R-1 $2,168 Class R-2 $18,873 Class R-3 $53,008 Class R-4 $46,044 Class R-5 $37,936 Class R-6 $9,175 Total $215,141 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.4100 Class B $0.3009 Class C $0.2980 Class F-1 $0.4150 Class F-2 $0.4488 Class 529-A $0.4036 Class 529-B $0.2873 Class 529-C $0.2888 Class 529-E $0.3614 Class 529-F-1 $0.4330 Class R-1 $0.3035 Class R-2 $0.2962 Class R-3 $0.3676 Class R-4 $0.4075 Class R-5 $0.4544 Class R-6 $0.3353 Item 73B Distribution of capital gains Share Class Per Share Distribution of Capital Gains Class A - Class B - Class C - Class F-1 - Class F-2 - Class 529-A - Class 529-B - Class 529-C - Class 529-E - Class 529-F-1 - Class R-1 - Class R-2 - Class R-3 - Class R-4 - Class R-5 - Class R-6 - Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,830,416 Class B 204,537 Class C 274,399 Class F-1 54,629 Class F-2 10,144 Total 2,374,125 Class 529-A 79,716 Class 529-B 17,575 Class 529-C 31,324 Class 529-E 4,933 Class 529-F-1 2,620 Class R-1 7,424 Class R-2 65,289 Class R-3 143,981 Class R-4 107,228 Class R-5 82,113 Class R-6 36,360 Total 578,563 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $16.21 Class B $16.16 Class C $16.14 Class F-1 $16.21 Class F-2 $16.21 Class 529-A $16.19 Class 529-B $16.19 Class 529-C $16.19 Class 529-E $16.19 Class 529-F-1 $16.19 Class R-1 $16.13 Class R-2 $16.14 Class R-3 $16.15 Class R-4 $16.19 Class R-5 $16.22 Class R-6 $16.21
